UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-2258



YING SONG LIN,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-317-130)


Submitted:   July 18, 2007                 Decided:    July 27, 2007


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Fengling Liu, LAW OFFICE OF FENGLING LIU, New York, New York, for
Petitioner. Rod J. Rosenstein, United States Attorney, Neil R.
White, Assistant United States Attorney, Baltimore, Maryland, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ying Song Lin, a native and citizen of China, petitions

for    review   of   an    order   of   the    Board   of    Immigration    Appeals

affirming the Immigration Judge’s denial of his applications for

asylum, withholding of removal, and protection under the Convention

Against Torture.

             To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”               INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).         We have reviewed the evidence of record and

conclude that Lin fails to show that the evidence compels a

contrary result.       Having failed to qualify for asylum, Lin cannot

meet the higher standard to qualify for withholding of removal.

Chen    v.   INS,    195    F.3d   198,    205      (4th    Cir.   1999);   INS   v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

             Accordingly,     we    deny      the   petition   for    review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   PETITION DENIED




                                        - 2 -